Name: 84/594/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Kingdom of Belgium in respect of expenditure incurred in the 1979 financial year on agricultural products supplied as food aid (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-12-12

 Avis juridique important|31984D059484/594/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Kingdom of Belgium in respect of expenditure incurred in the 1979 financial year on agricultural products supplied as food aid (Only the French and Dutch texts are authentic) Official Journal L 325 , 12/12/1984 P. 0007 - 0008+++++( 1 ) OJ NO L 180 , 8 . 8 . 1972 , P . 1 . ( 2 ) OJ NO L 288 , 25 . 10 . 1974 , P . 1 . ( 3 ) OJ NO L 34 , 5 . 2 . 1977 , P . 21 . COMMISSION DECISION OF 12 NOVEMBER 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE KINGDOM OF BELGIUM IN RESPECT OF EXPENDITURE INCURRED IN THE 1979 FINANCIAL YEAR ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 84/594/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1703/72 OF 3 AUGUST 1972 AMENDING REGULATION ( EEC ) NO 2052/69 ON THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1967 , AND LAYING DOWN THE RULES FOR THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1971 ( 1 ) , AND IN PARTICULAR ARTICLE 9 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2681/74 OF 21 OCTOBER 1974 ON COMMUNITY FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE SUPPLY OF AGRICULTURAL PRODUCTS AS FOOD AID ( 2 ) , HAVING CONSULTED THE EAGGF COMMITTEE , WHEREAS THE KINGDOM OF BELGIUM HAS SUPPLIED TO THE COMMISSION THE SUPPORTING STATEMENTS REQUIRED FOR THE CLEARANCE OF THE ACCOUNTS PURSUANT TO ARTICLE 7 OF REGULATION ( EEC ) NO 249/77 OF 2 FEBRUARY 1977 LAYING DOWN DETAILED RULES FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 2681/73 ( 3 ) ; WHEREAS , UNDER ARTICLE 1 OF REGULATION ( EEC ) NO 249/77 , ONLY THE NET QUANTITIES TAKEN OVER BY THE CONSIGNEE OF THE AID AT THE POINT OF DELIVERY PROVIDED FOR IN COMMUNITY REGULATIONS CAN BE FINANCED ; WHEREAS EXPENDITURE IS FINANCED ON THE BASIS OF THE PROVISIONS OF THE MOBILIZATION REGULATIONS FOR EACH OPERATION ACCORDING TO THE RELEVANT RULES ; WHEREAS AUDIT INSPECTIONS HAVE SHOWN THAT PART OF THE EXPENDITURE DECLARED , AMOUNTING TO BFRS 1 000 , DOES NOT COMPLY WITH THIS PRINCIPLE AND MUST THEREFORE BE DISALLOWED ; WHEREAS THE MEMBER STATE HAS BEEN INFORMED IN DETAIL OF SUCH DEDUCTION AND HAS HAD AN OPPORTUNITY TO EXPRESS ITS VIEW , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES EMPOWERED BY THE KINGDOM OF BELGIUM TO PAY EXPENDITURE INCURRED IN 1979 ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ARE HEREBY CLEARED AS INDICATED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 12 NOVEMBER 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES IN THE KINGDOM OF BELGIUM EMPOWERED TO PAY EXPENDITURE ARISING FROM FOOD-AID OPERATIONS IN AGRICULTURAL PRODUCTS 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1978 ACCOUNTS BFRS 267 560 610 2 . ADVANCE PAYMENTS AUTHORIZED FOR FOOD-AID OPERATIONS IN 1979 BFRS 1 750 600 000 3 . TOTAL AVAILABLE TO COVER 1979 EXPENDITURE BFRS 2 008 160 610 4 . EXPENDITURE EFFECTED IN RESPECT OF 1979 AND RECOGNIZED AS CHARGEABLE TO CHAPTER 92 : FOOD-AID EXPENDITURE FROM THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES BFRS 1 783 016 678 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1979 ACCOUNTS BFRS 225 143 932